Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regards to claims 1, 2, 5, 6, 9, 10, 13 ,15, 17, 19 and 20, the prior art of record does not disclose or fairly teach the specific method  with emphasis on  the main flow region is a region swept by the gate when the gate is imaginarily linearly moved toward the second wall surface when viewed from a normal direction of the at least one surface; the functional-region section includes a plurality of holes; at least two holes adjacent to each other among the plurality of holes are rod forming holes each having a depth larger than width; a distance between edges of openings of the at least two rod forming holes is smaller than the depths of both of the two rod forming holes; and the metal material in the fluid state is injected into the cavity through the gate and a portion of the metal material flows to an outside of the cavity from the overflow. With regards to claims 3, 4, 7, 8, 11, 12, 14, 16, 18, 21, and 22, the prior art of record does not disclose or fairly teach the specific method  with emphasis on the main flow region is a quadrilateral region defined by respectively connecting both ends of the gate and both ends of the overflow when viewed from the normal direction; the functional-region section includes a plurality of holes; at least two holes adjacent to each other among the plurality of holes are rod forming holes each having depth larger than width; a distance between edges of openings of the at least two rod forming holes is smaller than the depths of both of the two rod forming holes; and the metal material in the fluid state is injected into the cavity through the gate, and a portion of the metal material flows out to an outside of the cavity through the overflow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 February 26, 2021/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843